Title: To James Madison from Thomas Hazard, Jr., 26 January 1811 (Abstract)
From: Hazard, Thomas
To: Madison, James


26 January 1811, Boston. Informs JM that his son Samuel is now in Russia where he intends to remain for several years on business. Requests he be appointed consul at Archangel, “a place of Considerable trade with the United States, Several hundred American vessels it is said, loaded there the last summer, and … the probability I presume is, that our trade will increase to that Country.”
